Citation Nr: 1545414	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2009, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records, post-service VA and private outpatient treatment records and lay statements, which will be discussed below.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In July 2010, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran contends that his current bilateral hearing loss was incurred as a result of excessive noise exposure in service.  Specifically, he asserts that he was exposed to noisy aircraft engines without the aid of hearing protection.  He further claims that any post-service noise exposure was minimal and insignificant.  See September 2011 VA Form 9.  The RO has conceded noise exposure. 
Service treatment records do not reflect complaints or findings of hearing loss during active service.  On audiometric testing conducted in February 1971, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

On audiometric testing conducted in December 1971, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
0

On audiometric testing conducted for separation purposes in April 1972, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

His 'ears-general' were clinically evaluated as normal.

Following service, an August 2003 private audiogram revealed the following puretone thresholds:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
0
20
LEFT
20
0
0
30
70

During an October 2008 VA audiology consult, the Veteran complained of hearing loss.  He reported positive noise exposure to aircraft with occasional use of earmuffs or earplugs during service.  Post-service noise exposure included:  working in construction for 5 years with some noise exposure and frequent use of earplugs; 25 years of noise exposure to tractors with earmuffs; and hunting with a shotgun and rifle about 6 times per year with earmuffs.  Following audiologic evaluation, findings indicated a mild high frequency hearing loss bilaterally.  Word recognition was 68 percent correct in the right ear and 56 percent correct in the left ear.

The Veteran filed his initial claim of compensation for hearing loss in September 2009 claiming the onset of hearing loss in 1969.  A statement from his spouse dated in September 2009 reflects that she noticed his problems hearing as early as 1970 and that his hearing problems progressed over the years.  

The Veteran was afforded a VA examination in July 2010.  On audiometric testing, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
30
40
55
80
LEFT
35
30
45
65
80

Speech recognition was 70 percent correct in the left ear and 76 percent correct in the right ear.  He was diagnosed with bilateral sensorineural hearing loss.  The Veteran described the noise exposure he had in service from working as a loadmaster on cargo aircraft and on a flight deck.  He reported two separate flights when the aircraft lost air pressure and his ears bled; he denied post service recreational noise exposure, though he had noise exposure in construction work after service.  The examiner opined that the Veteran's hearing loss was less likely than not related to service, reasoning that the Veteran's audiograms dated December 1971 and April 1972 indicated normal hearing.  The military noise exposure was noted and it was felt that tinnitus could be related to that noise exposure, but hearing loss was not in view of the normal audiograms performed in service.  

Based on the foregoing, the Board finds that service connection for bilateral hearing loss is not warranted.

The Board acknowledges that the Veteran's DD Form 214 reflects that the Veteran's MOS was aircraft mechanic, and that claims of inservice noise exposure are credible.

As detailed, service treatment records are negative for hearing loss, and the Veteran's hearing was normal during audiometric testing conducted at service separation in April 1972.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, hearing loss was not shown until 2003, thus more than 30 years after separation from service.  Even then, hearing loss was only demonstrated in the left ear.  The lack of any objective evidence of hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, a 2010 VA audiologist reviewed the claims folder, including service treatment records and examination reports, and his assertions of inservice acoustic trauma and problems hearing.  As detailed, the examiner opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder, to include normal hearing found on separation from service.  The opinion of the 2010 VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of pertinent historical records, and contains a rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is also no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss, and his noise exposure experienced during service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's claim that his hearing loss is related to his in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  On his application for compensation, he claims hearing loss since 1969.  His wife has also attested that the Veteran had problems hearing as early as 1970.  However, their recollection of hearing problems are not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  The claims of continuity of hearing problems since 1969/1970 must be weighed against three audiometric examinations in 1971/1972 that revealed normal hearing and no significant decibel shift to suggest early onset of hearing loss.  The negative clinical and documentary evidence post service for decades after service is more probative than the remote assertions of the Veteran and his wife.  The lack of continuity of treatment may also bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


